DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0365133 (“Ino-133”) as evidenced by US 2016/0005961 (Ino-961).	3
III. Claim Rejections - 35 USC § 103	10
A. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ino-133 in view of US 2020/0409252 (“Taniguchi”), and as evidenced by Ino-961.	10
B. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ino-133 in view of US 2015/0380641 (“Ino-641”) and as evidenced by Ino-961.	11
IV. Response to Arguments	13
V. Pertinent Prior Art	14
Conclusion	15


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0365133 (“Ino-133”) as evidenced by US 2016/0005961 (Ino-961).
Claim 1 reads, 
1. (Currently Amended) A ferroelectric material layer, comprising: 
[1a] hafnium oxide, wherein the hafnium oxide comprises 
[1b] a lattice structure having an orthorhombic phase, 
[1c] wherein the hafnium oxide comprises one or more oxygen vacancies in the lattice structure, and
[1d] wherein a stoichiometry of the hafnium oxide is non-uniform through a thickness of the hafnium oxide; and 
[1e] trace amounts of a working gas.  

With regard to feature [1a] of claim 1, Ino-133 discloses a ferroelectric Hf oxide layer 26 in a memory cell 101 of a non-volatile memory device (Ino-133: Fig. 1; ¶¶ 31, 42).

With regard to feature [1b] of claim 1, Ino-133 discloses a ferroelectric Hf oxide layer 26 by including the third orthorhombic phase, as evidenced by the Pbc21 space group (Ino-133: ¶¶ 51, 74). As evidence, Ino-961 states, “It is considered that a crystal of hafnium oxide as a ferroelectric film mainly has a third orthorhombic (orthorhombic III, space group Pbc21, space group number 29) structure.”  (Ino-961: ¶ 56; emphasis added).  In addition, Ino-133 explains that the Pbc21 space group, i.e. the orthorhombic phase, a crystal structure (Ino-133: ¶¶ 51, 70-74), i.e. “lattice structure” as claimed.  As such, the burden of proof is shifted to Applicant to prove the contrary, i.e. that the Pbc21 space group is not “a lattice structure having an orthorhombic phase”, as claimed.  (See MPEP 2112(I)-(V).) 

With regard to feature [1e] of claim 1, Ino-133 discloses that the Hf oxide layer 26 is formed using sputtering from a Hf target in oxygen with an argon sputter gas (Ino-133: ¶¶ 72-74).  Consequently, argon is inherently incorporated into the Hf oxide layer 26, again as evidenced by Ino-961 which states,
[0125] The method for applying a compressive stress in the thickness direction of the dielectric film 30 includes a method using film formation in a non-equilibrium state, such as a sputtering process.  In the sputtering process, a film is formed by flicking off a target atom when argon gas or the like in a plasma state goes into the target.  At this time, a small amount of the argon gas or the like also goes into the film. Therefore, it is possible to apply a compressive stress in the thickness direction of the dielectric film 30 by interposing the argon gas or the like between atoms of the dielectric film 30 formed on the substrate.
[0127] … the compressive stress state is easily generated when a sputtering gas pressure is low, and the tensile stress state is easily generated when the sputtering gas pressure is high.  In such a case, the sputtering gas is contained at about 1% in the film.
(Ino-961: ¶¶ 125 and 127; emphasis added)
As such, the burden of proof is shifted to Applicant to prove the contrary, i.e. that the Ar sputtering gas used in Ino-133 is not in the hafnium oxide layer 26.  (See MPEP 2112(I)-(V).)

With regard to feature [1c] of claim 1, Ino-133 states that the Hf oxide layer 26 has oxygen defects:
[0087] Further, in the FTJ device according to the present embodiment, the high oxygen concentration conductive layer 30 having the high content of oxygen is provided by interposing the second low oxygen concentration conductive layer 28 having the low content of oxygen in the space with the hafnium oxide film 26.  By providing the high oxygen concentration conductive layer 30 having the high content of oxygen, the high oxygen concentration conductive layer 30 functions as an oxygen supply layer to supply oxygen to the hafnium oxide film 26 while the FTJ device is operated.  Therefore, oxygen defect generated in the hafnium oxide film 26 is partly fixed by supplying a small amount of oxygen to the hafnium oxide film 26.  As a result, endurance characteristics of the FTJ device are improved.
(Ino-133: ¶ 87; emphasis added)
The term “defect” is a term of art in crystallography, specifically directed to imperfections in the crystal structure, i.e. “lattice structure” as claimed.  Because the “oxygen defect … is partly fixed by supplying a small amount of oxygen”, the oxygen defect is an oxygen vacancy defect.  Because the oxygen defect is only “partly” fixed, there remains oxygen defects, i.e. oxygen vacancies, in the Pbc21 space group of hafnium oxide layer 26 crystal structure.
Moreover, Ino-133 explains the oxygen content in the hafnium oxide layer 26 must be kept sufficiently low in order to maintain ferroelectric character, stating in this regard,
[0086] In the FTJ device according to the present embodiment, as illustrated in FIG. 1, the conductive layer contacting the hafnium oxide film 26 is the second low oxygen concentration conductive layer 28 having the low content of oxygen.  Due to this, while the FTJ device is manufactured or being operated, the second low oxygen concentration conductive layer 28 functions as an oxygen absorption layer to absorb oxygen in the hafnium oxide film 26.  Therefore, the content of oxygen in the hafnium oxide film 26 is prevented from being excessively high.  As a result, ferroelectricity is realized and kept in the hafnium oxide film 26.
(Ino-133: ¶ 86; emphasis added)
Based on the foregoing evidence, it is held, absent evidence to the contrary, that the lattice structure, i.e. the Pbc21 space group of the hafnium oxide layer 26, has oxygen vacancies.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)  
In addition, as explained above under feature [1e], Ino-133 deposits the Hf oxide layer 26 in the same way as in the Instant Application, i.e. by sputtering a Hf target in and argon and oxygen atmosphere.  Inasmuch as Ino-133 uses the same method of deposition as used in the Instant Application, and attains the orthorhombic phase and ferroelectricity—with oxygen defects—it is held, absent evidence to the contrary, that said hafnium oxide of layer 26 inherently has oxygen vacancies, as admitted in the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)

With regard to feature [1d] of claim 1, Ino-133 discloses, in the embodiment shown in Fig. 1, that the memory cell 101 including a ferroelectric Hf oxide layer 26 has a “first low oxygen concentration conductive layer 22” (¶ 43) below and a “second low oxygen concentration conductive layer 28” (¶ 43) above, as well as a “high oxygen concentration conductive layer 30” (¶ 58) above layer 28, as well as an “insulating layer 24” serving as a tunneling film and made of an very thin layer of, e.g., SiO2 (Ino-133: ¶¶ 46-49) formed directly below the Hf oxide layer 26.  
Ino-133 explains that the “second low oxygen concentration conductive layer 28” and the “high oxygen concentration conductive layer 30” function as an oxygen sink and source, respectively, for the Hf oxide layer 26 during both manufacturing and operation, stating in this regard,
[0086] In the FTJ device according to the present embodiment, as illustrated in FIG. 1, the conductive layer contacting the hafnium oxide film 26 is the second low oxygen concentration conductive layer 28 having the low content of oxygen.  Due to this, while the FTJ device is manufactured or being operated, the second low oxygen concentration conductive layer 28 functions as an oxygen absorption layer to absorb oxygen in the hafnium oxide film 26.  Therefore, the content of oxygen in the hafnium oxide film 26 is prevented from being excessively high.  As a result, ferroelectricity is realized and kept in the hafnium oxide film 26.
[0087] Further, in the FTJ device according to the present embodiment, the high oxygen concentration conductive layer 30 having the high content of oxygen is provided by interposing the second low oxygen concentration conductive layer 28 having the low content of oxygen in the space with the hafnium oxide film 26.  By providing the high oxygen concentration conductive layer 30 having the high content of oxygen, the high oxygen concentration conductive layer 30 functions as an oxygen supply layer to supply oxygen to the hafnium oxide film 26 while the FTJ device is operated.  Therefore, oxygen defect generated in the hafnium oxide film 26 is partly fixed by supplying a small amount of oxygen to the hafnium oxide film 26.  As a result, endurance characteristics of the FTJ device are improved.
(Ino-133: ¶¶ 86-87; emphasis added)
Based on the foregoing, the presence of oxygen defects creating too low an oxygen concentration at locations during either the manufacturing or operation (the operation including repeated polarizations reversals thereby causing degradation of the ferroelectric character; Ino-133 ¶¶ 24, 30, 34, 85), the Hf oxide layer inherently has a non-uniform oxygen concentration in the thickness direction of the Hf oxide film 26 due to the oxygen defects.
In addition, whether the Hf oxide layer 26 has oxygen defects, i.e. too-low oxygen concentration or too high oxygen concentration during manufacturing or operation, the oxygen atoms must move through the interface between the Hf oxide layer 26 and the “second low oxygen concentration conductive layer 28”.  Therefore, during the time of moving of the oxygen to layer 28 or from layer 30 (through layer 28), the Hf oxide layer inherently includes non-uniform stoichiometry near said interface because either too much or too little oxygen is required near said interface in order for oxygen to diffuse from one area to another. 
As such, the burden of proof is shifted to Applicant to prove that the stoichiometry in the Hf oxide layer 26 in Ino-133 is always uniform.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1. 

With regard to claim 2, Ino-133 further discloses,
2. (Original) The ferroelectric material of claim 1, wherein the working gas is argon.  
See discussion under feature [1c] of claim 1.

With regard to claims 5 and 6, Ino-133 further discloses,
5. (Previously Presented) The ferroelectric material of claim 1, wherein the hafnium oxide comprises less than 1 % of total dopants.
6. (Previously Presented) The ferroelectric material of claim 5, wherein the dopants comprise silicon, zirconium, and lanthanum.
Ino-133 states,
[0053] An exemplary composition of the ferroelectric film 26 is            Hf1-xMxO2-y.  Here, M is one or more of Si, Y, Zr, Al, Sr, Ba, Ca, Gd, La, Ce, Pr, Nd, Sm, Eu, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Sc.  In the case of M≠Zr, Zr may be included 2% or less of Hf that separately enters an [sic] Hf site as impurities under the condition that x satisfies: 0≦x≦0.25.  …
(Ino-133: ¶ 53; emphasis added)
Based on the foregoing paragraph, Ino-133 explains that the hafnium oxide can be doped or undoped.  The undoped Hf oxide layer 26 results when “x” in the formula is equal to zero, thereby excluding metal M.  Even when dopant is added, it may be in an amount of less than 1%.  For example, given the conditions above that, when “M≠Zr, Zr may be included 2% or less of Hf” (id.).  M may any of the listed metals (e.g. the claimed metals Si or La, as required by claim 6) and x may be 0.005, i.e. 0.5%, and Zr may be 0.004%, i.e. 0.4% which is less than 2% (id.), which is a total dopant concentration less than 1%.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include no dopant, i.e. to make x=0, or to include a total dopant of Si plus Zr or La plus Zr in an amount of, e.g. 0.9% or less, because no dopant and 0.9% dopant or less, fall within the claimed range disclosed in Ino-133. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

With regard to claim 7, Ino-133 further discloses,
7. (Original) The ferroelectric material of claim 1, wherein no traces of carbon are present in the hafnium oxide.  
As in the Instant Application, Ino-133 forms the hafnium oxide using sputtering of a Hf target in Ar and O2 (Ino-133: ¶¶ 72-74).  Therefore—as in the Instant Application—there is no source of carbon as occurs when using organometallic compounds as with ALD (Instant Specification: ¶ 22).  Based on the evidence in the Instant Application, it is held, absent evidence to the contrary, that the hafnium oxide in Ino-133 inherently has “no traces of carbon” within the meaning of the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ino-133 in view of US 2020/0409252 (“Taniguchi”), and as evidenced by Ino-961.
Claims 3 and 4 read,
3. (Original) The ferroelectric material of claim 1, wherein the working gas is krypton.  
4. (Original) The ferroelectric material of claim 1, wherein the working gas is xenon.  
The prior art of Ino-133 as evidenced by Ino-961, as explained above, discloses each of the features of claim 1. 
As also explained above, Ino-133 discloses that the compressive stress in the thickness direction is applied by incorporating a working gas such as argon during sputter deposition using argon sputtering gas.  
Ino-133 does not mention other sputtering gases and does not therefore teach krypton or xenon, as required by claims 3 and 4.
Taniguchi teaches that it is known to use any of the noble gases, i.e. He, Ne, Ar, Kr, and Xe as sputtering gases used to sputter deposit hafnium oxide and furthermore teaches that the sputtering gasses will inevitably be incorporated into the hafnium oxide film (Taniguchi: ¶ 75).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any of Kr and Xe as sputtering gases in Ino-133 because either would be incorporated into the hafnium oxide (as taught by Taniguchi).  

B. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ino-133 in view of US 2015/0380641 (“Ino-641”) and as evidenced by Ino-961.
Claim 10 reads,
10. (Original) The ferroelectric material of claim 1, a stoichiometric ratio of oxygen to hafnium in the hafnium oxide is less than 1.9.
The prior art of Ino-133 as evidenced by Ino-961, as explained above, discloses each of the features of claim 1. 
Ino-133 explains that the ferroelectricity of the hafnium oxide layer 26 requires that there not be too much oxygen:
[0085] … Of course, same as other ferroelectric films, there may be problems in that polarization degradation is caused by repeated polarizing operation and endurance characteristics are deteriorated.  This may be caused by oxygen defect generated inside hafnium oxide.  Especially, in the FTJ device, Fowler-Nordheim (FN) tunnel current is made to flow in the ferroelectric film for memory cell operation.  Therefore, oxygen defect may be promoted by electron hole trap, stress induced leakage current (SILC), and the like.  On the other hand, when the content of oxygen become[s] too high inside the hafnium oxide, ferroelectricity is not realized in the hafnium oxide.
(Ino-133: ¶ 85; emphasis added)
Ino-133 does not however give the stoichiometry of the hafnium oxide in the layer 26.
Ino-641, like Ino-133, Ino-641 discloses depositing an undoped hafnium oxide layer 30, such as by sputter deposition (Ino-641: ¶¶ 48-58, 77, 81; Fig. 3), including a specific example (“Example 1”) of sputter depositing undoped hafnium oxide (Ino-641: ¶¶ 153-159).  The method used in Ino-641 to deposit the undoped hafnium oxide film imparts ferroelectric character that includes (1) applying the necessary fixed stress (Ino-641: ¶ 55) by reducing the oxygen content from the normal stoichiometric 2 O to 1 Hf down to 1.95 to 1.99 O to 1 Hf followed by (2) one or more annealing processes to impart the required fixed stress in the hafnium oxide film 30 (Ino-641: ¶¶ 81-93 --especially ¶¶ 81, 90, 92), thereby including the third orthorhombic phase in at least part of the film, i.e. the crystal space group, Pbc21, i.e. “lattice structure” as claimed (Ino-641: ¶¶ 42-44, 54-56, 81, 90, 153-159; Figs. 4A-4B).  Because the O:Hf stoichiometry is less than 2:1, there are inherently oxygen vacancies in the third orthorhombic phase, i.e. the crystal space group, Pbc21, Hf oxide layer 30.  
Based on the foregoing, Ino-641 recognizes that the O:Hf stoichiometry is a result-effective variable, which is consistent with the requirement in Ino-133 to prevent the oxygen in the hafnium oxide layer 26 from being too high..
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the O:Hf stoichiometry in Ino-133 to be between 1.95:1 to 1.99:1, in order to (1) prevent the oxygen concentration from being too high as desired in Ino-133 and (2) increase the internal stress in the hafnium oxide layer needed to form the ferroelectric crystal phase, i.e. the orthorhombic phase, Pbc21, as taught in Ino-641. 
This is all of the features of claim 10.

IV. Response to Arguments
Applicant’s arguments filed 11/11/2022 have been considered but they are not fully persuasive.
Applicant’s amendment of incorporating the feature of dependent claim 8 into independent claim 1 renders the rejections of claim 1 over (1) Ino-961 and (2) Ino-641 in view of Ino-961 moot.  Accordingly, these rejections are withdrawn.
With regard to the rejection of claim 1 over Ino-133, which was also used to reject claim 8, Applicant asserts that, because Ino-133 does not discuss that “stoichiometry of the hafnium oxide is non-uniform through a thickness of the hafnium oxide”, that the feature is not anticipated (Remarks: pp. 8-9).  Examiner respectfully disagrees.  First, Applicant failed to meet its burden of the showing that the non-uniform stoichiometry is not inherent based on the evidence explained in the rejection.  Examiner respectfully maintains that the stoichiometry is non-uniform in a thickness direction of the hafnium oxide layer 26 during the ingress or egress of oxygen from the low-oxygen-content layer 28 and the high-oxygen-content layer 30, as explained in Ino-133 in the rejection of claim 1 above.  
Moreover, it is noted that the claim language does not require the non-uniformity of the stoichiometry to be in the “thickness direction” but, rather, only requires said non-uniformity to be “through a thickness of the hafnium oxide”.  As such, the mere presence of oxygen defects in an otherwise defect-free hafnium oxide layer necessarily generates non-uniformity in the O:Hf stoichiometry “through a thickness of the hafnium oxide”.  In other words, the region of the hafnium oxide where there is an oxygen defect, i.e., the absence of an oxygen atom, the stoichiometry of O:Hf is necessarily lower and any other location where there is not an oxygen defect.  As such, there is necessarily non-uniformity “through a thickness of the hafnium oxide”.  Put still another way, Applicant does not limit the meaning of either “non-uniform” and “through a thickness of the hafnium oxide” as being narrower than just explained, such that the mere simultaneous presence and absence of oxygen defects in the hafnium oxide meets the broad meaning of  “stoichiometry of the hafnium oxide is non-uniform through a thickness of the hafnium oxide”.  
Even so, Examiner respectfully maintains for the reasons indicated in the rejection above that the stoichiometry is non-uniform in a thickness direction of the hafnium oxide layer 26 during the ingress or egress of oxygen from the low-oxygen-content layer 28 and the high-oxygen-content layer 30, as explained in Ino-133.
Based on the foregoing, Examiner respectfully maintains that Ino-133 inherently discloses the features of claim 8 that are, by Applicant’s latest amendment, currently in claim 1. 

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0019802 (“Yoo”) is cited for teaching a memory device including a ferroelectric hafnium oxide layer 120 having oxygen vacancies 10 (Yoo: Fig. 2: ¶¶ 19, 37).  The oxygen vacancies migrate during the application of a voltage, thereby resulting in an oxygen vacancy gradient and, consequently, a non-uniform stoichiometry of the hafnium oxide 120 (Figs. 3-4; ¶¶ 38-43).  Thus, Yoo discloses each of the features of claim 1 except for the presence of “trace amounts of a working gas”.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814